Citation Nr: 0511719	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-26 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic low back 
strain with bilateral spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to June 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied reopening the claim for service 
connection for chronic low back strain with bilateral 
spondylosis.


FINDINGS OF FACT

1.  Service connection for chronic low back strain with 
bilateral spondylosis was denied by the RO in a rating 
decision of February 1970.  The veteran did not appeal the 
decision and it became final.

2.  The evidence submitted since the RO's February 1970 
decision is cumulative in character, is neither relevant nor 
probative to the issue of service connection and it does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1970 rating decision, which denied service 
connection for chronic low back strain with bilateral 
spondylosis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the February 1970 rating 
decision, which denied service connection for back 
disability, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for service connection for 
chronic low back strain with bilateral spondylosis.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statements of the case (SSOC's) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from July 2002, explained the evidence necessary 
to reopen the claim.  In addition, the letter described what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
letter predated the rating decision.  The RO also supplied 
the appellant with the applicable regulations in the SOC 
issued in May 2003, and SSOC's issued in July 2003 and March 
2004.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in July 2002 specifically described the evidence needed 
to substantiate the claim and requested the appellant to 
"send the information describing additional evidence or the 
evidence itself to the [RO]."  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claim file contains the veteran's service 
medical records and VA outpatient medical records.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.

New and Material 

The RO, in a decision dated in February 1970, denied the 
veteran's claim of entitlement to service connection for a 
back disability on the basis that there was no evidence of 
record of a back disability in service.  The veteran did not 
appeal the RO's decision, and it became final.  At the time 
of the decision, the record included the service records, the 
veteran's claim and a VA examination.  In essence, the RO 
determined that the post service diagnosis was unrelated to 
service.  

A physical examination for purposes of separating from 
service dated in June 1967 noted the veteran's spine and 
musculoskeletal system as normal.  In a Medical History 
Report dated in June 1967 associated with the separation 
physical, the veteran stated that he had not had any 
recurrent back pain.  The veteran described his health 
condition at the time as excellent.  

A VA examination dated in November 1969 noted that the 
veteran at that the time, worked for a furniture company as a 
warehouseman.  He was noted to complain of back pain "on and 
off."  X-rays of the spine dated in November 1969 showed 
bilateral spondylosis of L5, without spondylolisthesis.  
There was straightening of the normal lordotic curve.  
Moderate loss of range of motion was noted.  The diagnosis 
was moderate chronic low back strain with bilateral 
spondylosis L-5.

Added to the record since February 1970, are numerous VA 
outpatient medical records dated between November 1972 and 
December 2003.  A December 2003 VA outpatient record for 
unrelated treatment, notes that the veteran was being treated 
for an old back injury incurred approximately 20 years 
before.  Additional VA records document occasional treatment 
for low back pain.  

The February 1970 rating decision was final based upon the 
evidence then of record.  A previously finally denied claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
February 1970 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was post 
service evidence of a diagnosis of low back strain and 
spondylosis, but no evidence of a nexus to service.  Since 
that determination, the veteran has presented VA outpatient 
records which document occasional treatment for low back 
strain, however, no evidence of a nexus to service has been 
introduced.  Accordingly, the additional evidence is not new 
and material.  Instead, the evidence is cumulative.  The 
Court has established that evidence that corroborates a 
previously established fact is cumulative.  See Anglin v. 
West, 203 F.3d 1343 (Fed. Cir. 2000). Accordingly, the claim 
is not reopened. 


ORDER

The application to reopen the claim for service connection 
for chronic low back strain with bilateral spondylosis is 
denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


